~THEATTORNEY                GENERAL
                          OF-TEXAS
                          Aun-rriw ~LTEXAR
GFiRAIDC. MANN




    Honorable Geo. H. Sheppard
    Comptroller of Public Accounts
    Austin, Texas
    Dear Mr. Sheppard :              Opinion No. O-5333
                                     Re: Whether or not the Board
                                          ‘of Control may delegate to
                                          another the authorltg to
                                          approve a voucher claim for
                                          the issuance of a warrant.
     Your request for an opinion from this department is as follows:
             “This department is In receipt of Fur-
         chase Voucher to The Cooper Company, Inc.,
         301 South 4th Street, Waco, ,Texas,against
         an appropriation made to the Gatesville
         School For Boys, Gatesville, Texas.
            “The voucher carries the approval of
        the Institution Head and appears to,have
        been regularly requisitioned through the
        Board of Control. It is approved by Mr.
        G.B. Carlisle for the Board of Control.
             “This department respectfully requests
         your opinion as to whether it is authorized
         to issue warrant in payment of this voucher
         claim that carries the approval of the
         Board of Control by G. B. Carlisle. It is
         the information of this department that G.B.
         Carlisle is Chief, Claims Division, of the
         State Board of Control."
             The statute (Title 20) defining the powers and duties
     of the Board of Control specifically provides for certain divi-
     sions; thus, there is a Division of Public'Printing (Art. 607),
     Division of Purchasing, (Art. 631), Division of Public Build-
     ings and Grounds (Art. 665), Division of Design and Appropri-
             (Art 688) Division of Eleemosyn;;;aj"stitutions (Art.
     z$r%d    Division Af Child Welfare (Art.      .
            ,Article 604 declares that "the Board may from time to
     time create such other dlvlsions of its work as may be necessary,
Honorable Gee, H. Sheppard - page 2          O-5333


and appoint chiefs of such divisions,    . . . .    .'
        We are advised by the Chairman of the Board that
there has been no formal creation by the Board of a Claims
D'ivision,but that Mr. Carlisle is an employee of the de-
partment filling the position of Claims Division Chief list-
ed as'Item 16 of~'galaries-- ~Main Office in the current
General Appropriation for that department.
        There is no general statute creating the office of
Chiefof the Claims Division nor indeed is there one creating
such a division.
        Texas Jurisprudence, Vol. 34, p. 459, Sec. 79, in
compendium style declares:
        "It is a general rule'that public
    duties must be performed and government-
    al powers exercised by the officer or
    party designated by law -- that they
    can not be delegated to others. This
    IS particularly true of duties which
    are judicial in their nature, or which
    call for the exercise of reasonable dls-
    cretion, and which are regarded as a
    part of the public trust assumed."
        The rule there announced is In keeping     with the gen-
eral rule throughout the country'.
        In 46 C.J., (p. 1062, Sec.    381) the rule is epitomized
as follows:
        "Where, however, provision is made by
    statute for the postlon of deputy, such
    deputy is regarded as a public officer.'
        Whether such alter-ego officer be denominated deputy
or chief, the rule would of course be the same. As said in
Pfeffer v. Mahnke, 260 S,W. 1033:
        "The chief clerks are public officers in
    the same sense and created by the same legal
    authority as other statutory officers of state."

They, of course, exercise their office under precisely the same
authority as the head officer, department or board, as the case
may be -- that is, the statu,teitself.
        Where, therefore, the approve1 of the Board of Control
is required, that approval must be the act of the Board es such,
Honorable Gee, H. Sheppard - Page   3           o-5333


or of a statutory deputy, assistant, or other alternate clothed
with such power,
        Under the statutes there is no precise method pre-
scribed for evidencing the Board's approval of an Invoice.
There is nothing in your letter, nor otherwise known to us,
to show whether or not the Board has approved the invoice.
You should therefore require satisfactory evidence that it
has done so.
                                        Very truly yours
                               ATTORNEY GENERAL OF TEXAS

                                        By s/Ocie Speer
                                             Ocie Speer
                                             Assistant
OS-&R-WC
APPROVH) JUN 7, 1943
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee by s/BR% Chairman